Election/Restrictions

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Restriction Requirement
As a result of amendment filed 23 November 2020, claims 15-21, 23-28, and 31-33 read on patentably distinct multiple nucleic acid fragments and/or polypeptide fragments found in multiple SEQ ID Numbers. The sequences are patentably distinct because they have different sequences, which require separate searching.  Accordingly, a restriction is applied. Applicants are permitted to elect a single sequence (See Pre-OG memo, signed February 22, 2007; http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sequence02212007.pdf), which states in part:
The United States Patent and Trademark Office (Office) published an Official Gazette notice in November of 1996 providing a partial waiver of the requirements for restriction pursuant to 37 CFR 1.141 et seq. and for unity of invention determinations pursuant to 37 CFR 1.475 et seq. See Examination of Patent Applications Containing Nucleotide Sequences, 1192 Off. Gaz. Pat. Office 68 (Nov. 19, 1996) (1996 Notice). The 1996 Notice permitted examination of a reasonable number, normally up to ten, independent and distinct molecules described by their nucleotide sequence in a single patent application. The Office has reconsidered the policy set forth in the 1996 Notice in view of changes in the complexity of applications filed, the types of inventions claimed and the state of the prior art in this technology since that time. Because of these changes, the search and examination of up to ten molecules described by their nucleotide sequence often consumes a disproportionate amount of Office resources over that expended in 1996. Consequently, with this Notice the Office rescinds the partial waiver of 37 CFR 1.141 et seq. for restriction practice in national applications filed under 35 U.S.C. 111(a), and 37 CFR 1.475 et seq. for unity of invention determinations in both PCT international applications and the resulting national stage applications under 35 U.S.C. 371. This Notice is effective immediately and is applicable to all pending applications. Note, however, that supplemental restriction requirements will not be advanced in applications 

Applicant is required to elect but a single Sequence for examination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Bradley L. Sisson/Primary Examiner, Art Unit 1634